SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2016 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In November 2016: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 17,925,223 0.1140 0.1140 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price Volume (R$) (3) Shares Common Direct with the Company Conversion in ADRs 14 34,821 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 18 55,575 0.00000 0.00 Total Conversion ADRs (Out) Shares Common Direct with the Company Exerc Options 07 112,975 9.35960 1,057,400.81 Shares Common Direct with the Company Exerc Options 07 95,210 11.97200 1,139,854.12 Shares Common Direct with the Company Exerc Options 08 71,700 1.74648 125,222.62 Shares Common Direct with the Company Exerc Options 08 46,000 3.57096 164,264.16 Shares Common Direct with the Company Exerc Options 14 9,950 1.54284 15,351.26 Shares Common Direct with the Company Exerc Options 14 119,500 1.74648 208,704.36 Shares Common Direct with the Company Exerc Options 14 52,850 3.57096 188,725.24 Shares Common Direct with the Company Exerc Options 14 36,150 9.35960 338,349.54 Shares Common Direct with the Company Exerc Options 28 24,850 3.57096 88,738.36 Shares Common Direct with the Company Exerc Options 28 30,125 9.35960 281,957.95 Shares Common Direct with the Company Exerc Options 30 119,320 11.97200 1,428,499.04 Total Sell Shares Common Direct with the Company Plan of Shares Acquisition 07 122,138 17.99 2,197,262.62 Shares Common Direct with the Company Plan of Shares Acquisition 14 6,032 17.30 104,353.60 Shares Common Direct with the Company Plan of Shares Acquisition 28 21,123 17.55 370,708.65 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 17,265,490 0.1098 0.1098 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In November 2016: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price USD Volume (USD) (3) ADR (*) Common Direct with the Company Conversion in ADRs 14 34,821 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 18 55,575 0.00000 0.00 Total Conversion ADRs (In) ADR (*) Common Direct with the Company Plan of Shares Acquisition 14 17,504 5.01 87,696.70 Total Buy ADR (*) Common Direct with the Company Exerc Options 14 52,325 1.6760000 87,696.70 ADR (*) Common Direct with the Company Exerc Options 18 55,575 0.0447410 2,486.48 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 1. When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. 2. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. 3. Quantity multiplied by price . (*) Each ADR is equivalent to 1 (one) share. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 09, 2016 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
